            Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 1 of 16


                                                                                      f
                                                                                     U.   ilki~cPuRT
                                                                                 EASTERN DISTRICT ARKANSAS

                         IN THE UNITED STATES DISTRICT COURT
                                                                                       APR 2 5 2019
                            EASTERN DISTRICT OF ARKANSAS
                                                                            ~A~ES W. ~ C K , CLERK
                                                                             y                        DEPCLERK

DEON VERNON                                                                  PLAINTIFF

vs                            cAsENo:      3=19-c.v-127- ~PM

STEPHEN SIGMAN, Individually,                                                DEFENDANTS
the CITY OF BLYTHEVILLE, ARKANSAS,
NATHAN KRUPIN, Individually, RONNIE MCSHAN,
Individually, and JOHN DOES 1-10, Individually
                                                              This case assigned to District Judge   N.acsh1ill
                                                              and to Magistrate Judge   _._.R....,A}...,.----------
                                          COMPLAINT

       Come now the Plaintiff, Deon Vernon, by and through his attorney, the Morris W.

Thompson Law Firm, P.A., and states and alleges as follows:

                                        INTRODUCTION

       1.       This is an action brought under 42 U.S.C. § 1983 and other applicable federal

statutes. Deon Vernon (Vernon) seeks redress against Stephen Sigman (Sigman), Nathan Krupin

(Krupin), Ronnie McShan (McShan), and various unknown John Does, for their acts of

commission and omission which were excessive in violation of his rights protected by the U.S.

Constitution as well as federal laws. Furthermore, he seeks redress against the City of

Blytheville, Arkansas (Blytheville or "the City"), for its policies, procedures, customs, and

usages which were a proximate cause of his injuries and losses.

       2.       Additionally, pursuant to its plenary power under 28 U.S.C. § 1367, Vernon seeks

relief under Ark. Const. Art. 2 § 2. 2 § 6, 2 § 9, 2 §15 redressable under the Arkansas Civil



                                                 1
             Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 2 of 16



Rights Act of 1993 (ACRA), codified at A.C.A. § 16-123-101 et seq.

                                    JURISDICTION AND VENUE

        3.        The jurisdiction of this Court is invoked pursuant to 28 U.S.C. Section 1343(a)(3),

the jurisdictional provision of 42 U .S.C. § 1983; original jurisdiction pursuant to 28 U .S.C. §

1331, federal questionjurisdiction. Additionally, pursuant to 28 U.S.C. § 1367, this court has

supplemental jurisdiction to hear and decide the pendant state claims under the Arkansas

Constitution and laws redressable under ACRA.

        4.        All acts complained of occurred within the corporate limits of Mississippi County,

Arkansas. Upon information and belief, at all relevant times, all parties were residents of

Mississippi County, Arkansas. Consequently, venue is proper in this court pursuant to 28 U.S.C.

§ 1391(b).

                                               PARTIES

        5.        Vernon is, and was at all relevant times, a resident of Mississippi County,

Arkansas.

        6.        Sigman was, at all relevant times, a canine officer with the Blytheville, Arkansas

Police Department (BPD) assigned to the Patrol Division. All actions described of Sigman and

complained of herein were in the capacity of a police officer with the BPD and under color of

that authority.

        7.        Krupin was, at all relevant times, a patrol officer with the BPD. All actions

described of Krupin and complained of herein were in the capacity of a police officer with the

BPD and under color of that authority.



                                                    2
            Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 3 of 16




       8.       McShan was, at all relevant times, a Lieutenant and patrol officer with the BPD.

All actions described of McShan and complained of herein were in the capacity of a police

officer with the BPD and under color of that authority.

       9.       Upon information and belief, John Does 1-10 were, at all relevant times,

employed with the BPD. The true names and capacities of said defendants sued herein as Does 1-

10 are unknown to Plaintiff. Plaintiff will amend his Complaint to show their true names and

capacities when the same are ascertained. Said designation represents any and all staff,

employees, and agents of the BPD presently unknown who had any involvement in the actions or

inactions proximately causing violations of Vernon's rights.

       10.      Blytheville is a local governmental subdivision of the State of Arkansas and as

such is a person under 42 U.S.C. § 1983, the Arkansas Constitution and is amenable to suit

thereunder.

                                              FACTS

       11.      On April 5, 2018, at approximately 2:33 am, Sigman, along with his canine,

Niko, was sitting in an unmarked, blacked out vehicle on a stakeout for potential burglaries in the

downtown area of Blytheville, AR.

       12.      Krupin was parked nearby also on stakeout for burglaries in downtown

Blytheville.

       13. After Vernon walked into Sigman's view, Sigman saw Vernon throw a rock into a

store window and saw Vernon run away when the alarm sounded.

       14.      Sigman got out of his vehicle and yelled at Vernon to stop or he, Sigman, would



                                                 3
         Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 4 of 16




release his canine, Niko. Vernon continued to run and Sigman deployed Niko but had to call him

back as Krupin had run between him and Vernon.

       15.    When Krupin was no longer in the way, Sigman commanded Niko to track.

Several minutes later, Niko tracked Vernon to a position where he was lying prone on the ground

among a massive entanglement of thorn bushes.

       16.    Where Vernon lay was within two fences. The first fence was a chain link fence

through which the officers could see Vernon laying on the ground next to the fence. The second

fence was a wooden privacy fence approximately 6 foot tall. The space between the fences was

approximately seven (7) feet wide overgrown in an entanglement of massive thorn vines and

bushes. See exhibits A and B attached hereto and incorporated herein.




                                                4
                                                                            Figure A
          Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 5 of 16




                                                                               Figure B


       17.     Sigman was joined by several other officers, including McShan and Krupin, who

shone their flashlights on Vernon and could see him through the chain link fence laying a few

feet away on the ground.

       18.     Vernon was lying on his back with his hands on his chest. Sigman told Vernon to

come on out or he'd send the dog over. Vernon placed his hands in the air, and told them 'Tm

done, I'm coming out".

        19.    As Vernon sat up to come out, Sigman began picking up the canine Niko as

though to put it over the chain linked fence.



                                                5
          Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 6 of 16



       20.     Vernon again yelled to the officers, "I'm coming out, rm coming out, but Sigman

put the dog over the fence on top of Vernon commanding it to attack Vernon. The canine latched

onto Vernon's shoulder and began to bite him several times pulling Vernon through the thorn

vines and bushes.

       21.      Vernon screamed in pain begging Sigman to get the dog off of him.

        22.     Over 30 times, Sigman commanded the dog to release Vernon but the canine

failed to follow commands and continued to viciously maul Vernon.

        23.     Even as Vernon struggled to his feet by pulling on the fence for support, the

canine maintained its hold on Vernon's, arm mauling Vernon continuously.

        24.     McShan climbed over the fence to take Vernon into custody, but Sigman told him

not to as only he could approach Niko.

        25.     Finally, after approximately 3 minutes or more, Sigman climbed the fence,

grabbed Niko by the collar and began to choke the dog off Vernon. Only when pulled off Vernon

did Niko release its bite.

        26.     As a result of the vicious attack, Vernon was mauled by the dog for over 3

minutes and was left with permanent scarring and disfigurement as shown in figure C below.




                                                 6
           Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 7 of 16




                                                                          Figure C

         27.   All of the foregoing is captured on the body camera of one of the pursuing

officers. See Exhibit I attached hereto and incorporated herein.

               FEDERAL CIVIL RIGHTS VIOLATIONS UNDER 42 USC§ 1983

I.       4 th AMENDMENT EXCESSIVE FORCE

         28.   Vernon adopts by reference the allegations contained in paragraphs 5 through 27

above.



                                                7
           Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 8 of 16




         29.    The canine attack was unreasonable and excessive. Once the canine located

Vernon, it was no longer needed. It had done its job of tracking and locating Vernon.

         30.    Vernon lay flat on the ground, cooperating with the arresting officers. At no point

did Vernon make a threatening move or motion at the officers.

         31.    Under the circumstances presented, it was not objectively reasonable for Sigman

to believe that Vernon posed a threat to officer safety such that having the canine attack him as

he lay on the ground. The force applied was not reasonably related to officer safety or safety of

the public.

         32.    Furthermore, under the circumstances presented, it was not objectively reasonable

for Sigman to believe that the level of force was reasonably related to or necessary to public

safety. Vernon was prone on the ground, within two fences, and entangled in massive thorn

bushes inhibiting his ability to make any movement.

         33.    Vernon's right to be free of excessive force and his right to bodily integrity were

clearly established at the time and thus Sigman should have known to respect and safe guard

those rights.

         34.    Sigman is not entitled to qualified immunity for his actions in that the contours of

Vernon's rights were of long standing and well known.

II.      CITY OF BLYTHEVILLE - UNCONSTITUTIONAL POLICIES, PRACTICES, and
         CUSTOMS:

         35.    Vernon adopts by reference the allegations contained in paragraphs 5 through 34

above.

         36.    Ross Thompson (Thompson) was, at all relevant times, the Chief of Police and as


                                                  8
          Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 9 of 16




such he was the final policy and decision maker for the City with respect law enforcement and

specifically regarding the training of handlers and service dogs.

        37.        Thompson was assisted in these duties and responsibilities by John Does 1 - 10

who were delegated with authority to set policy, procedure, and practices for the canine officers

and canines in their charge. The following acts of commission and omission attributable to the

John Does is pursuant the authority given them by Thompson and ratified by Thompson. Any

and all decisions made by the John Does establishing policy and practices of the BPD and had

the force and effect of law.

        38.        Thompson was not only responsible for the purchase of qualified trained canines,

but once purchased, he was responsible for their ongoing training and supervision of their day-to-

day usage.

        39.        Thompson was responsible for the qualifications and supervision of the handlers.

        40.        Sigman, and the K-9 officer before him, were not trained and certified K-9

handlers. Sigman was thus unqualified to work in this law enforcement capacity.

        41.        Thompson's decisions established policy for the City of assigning and retaining

untrained and uncertified police officers as service dog handlers. This policy led directly to the

constitutional and physical injuries Vernon suffered.

        42.        Thompson was aware that Sigman, and the canine handlers before him, were

routinely involved in civilian contact and suspect apprehension as part of their assigned duties as

patrol officers.

        43.        Considering frequent patrol encounters and involvement iri suspect apprehension



                                                    9
         Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 10 of 16




with the potential for use of force, the need for specific training, particularly obedience training,

was obvious to Thompson.

        44.     Thompson was aware that law enforcement canines have the potential for

aggressiveness; and therefore, the use of police apprehension dogs required "adherence to

procedures that properly controlled their use of force potential and that channel( ed) their

specialized capabilities into legally acceptable crime prevention and control activities."

        45.      Thompson was aware of the need to utilize only those canines that have been

examined by a licensed veterinarian authorized to conduct examinations and certify the physical

and emotional (temperamental) condition of the canine that is utilized in public service as a

police service dog.

        46.      Thompson was aware that because of the canine's potentiality for aggression and

ability to effect severe injury by its bite:

                a. there needed to be an ongoing frequent training program for the K-9 officer

                and canine in order to insure the service dog's responsiveness to its handler;

                b. the police dog should release its hold on the suspect on a spoken command

                from its handler;

                c. that before a dog or handler can be placed on an "operational status'' certain

                requirements must be met in order to ensure that the dog is certified to be

                competent and properly handled;

                d. that the canine and handler should be re-certified annually or as necessary by a

                qualified and certified K-9 police dog trainer; and



                                                  10
         Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 11 of 16




               e. the canine should respond to the obedience commands of its handler as a

               control feature rather than as a competitive exercise.

       4 7.    A violation of a citizen's federally protected right to be free of unreasonable

seizures is a highly predictable consequence of failure to train the canine officers to handle these

recurring situations.

       48.     This lack of training left Sigman to his own discretion as how to handle Niko and

how to handle situations as encountered that day and was a proximate cause of his use of

excessive force.

        49.     Thompson's decisions were with forethought and knowledge that the likelihood

that Niko would unnecessarily and unreasonably injure someone. These decisions were in

derogation of Vernon's well-established rights and privileges protected by the 41\ and 14th

amendments to the U.S. Constitution and federal laws.

        50.     There was no such training despite the obvious need. The failure was in deliberate

indifference to a predictable outcome of a violation by excessive and unreasonable use of force.

        51.     As outlined in the preceding paragraphs, the City's policy of using service dogs to

apprehend and attack unarmed, non-resisting, suspected misdemeanants such as Vernon, violated

Vernon's right to be free of unreasonable thus excessive force.

        52.     Thompson was aware that the canine's natural potential for aggressiveness is

heightened by the training it receives and thus continuous re-training is required to reinforce its

obedience and responsiveness to its handler.

        53.     Despite his awareness of the likelihood Niko's fitness for duty would deteriorate



                                                 11
         Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 12 of 16




without ongoing evaluation and monitoring, Thompson made the decision not to monitor Niko's

fitness for duty and its risk of unreasonable harm to citizens and suspects such as Vernon. This

policy decision was a proximate cause of the deprivation of Vernon's constitutional rights.

       54.     Despite his awareness of the likelihood that Niko's fitness for duty would

deteriorate without particularized on-going training reinforcing his obedience, Thompson chose

not to establish regularly scheduled obedience training for Niko and monitor Sigman's adherence

to said schedule. This policy decision was a proximate cause of Vernon's injuries and the

deprivation of his constitutional rights.

        55.    Thompson's decision not to specifically train on suspect apprehension and arrest

established the policy for Sigman and Niko.

        56.    Thompson's decision not to require ongoing and regular obedience training to

prevent deterioration of the service dog's responsiveness to its handler established the policy for

Sigman and Niko.

        57.     This lack of training left Sigman to his own discretion as how to train Niko and

handle such situations and was a proximate cause of his use of excessive force.

        58.     These decisions were in derogation of Vernon's well established rights and

privileges protected by the 14th amendment to the U.S. Constitution and federal laws.

        59.     The above recited acts and omissions of Defendants constitute a deprivation of

Vernon's constitutional entitlement to due process guaranteed by the 14th Amendment to the

United States Constitution. Such acts of Defendants while acting within the color of their

authority are sufficient to invoke an action under 42 U.S.C. § 1983 against them for which



                                                 12
            Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 13 of 16




Vernon seeks damages as set forth herein below.

         60.     The City, as a municipality, is not entitled to qualified immunity and is separately

liable for its policies, usages, customs, practices, established by Thompson's decisions as the

final decision and policy maker for the City which have the force and effect of law.

III. 14TH AMENDMENT DUE PROCESS CLAIM

         61.     Vernon adopts by reference the allegations contained in paragraphs 5 through 60

above.

         62.     Sigman put the dog on Vernon and commanded it to attack out of spite and malice

because Vernon had fled and did not come to the fence as fast as Sigman wanted.

         63.     Sigman put the dog on Vernon and commanded it to attack out of spite and malice

to force Vernon to move as quickly as Sigman wanted.

         64.     Vernon's liberty interest in his bodily integrity and right not to have it violated by

arbitrary government action is protected by the due process clause of the 14th Amendment; and

was clearly and well established for more than two decades prior to the complained of incident.

         65.     Sigman's purposeful, knowing, and deliberate use of the canine to seize Vernon

was arbitrary and unrelated to any legitimate governmental interest.

         66.     Sigman's use of the canine to attack and inflict pain on a helpless, non-threatening

suspected misdemeanant lying prone on the ground entangled in massive thorn bushes within two

fences that prevent his escape shocks the conscious and is not to be tolerated in a civilized

society.

           67.   As a result of the foregoing Sigman is not entitled to qualified immunity.



                                                   13
           Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 14 of 16




IV.      CONSPIRACY TO VIOLATE VERNON'S RIGHTS

         68.   Vernon adopts by reference the allegations contained in paragraphs 5 through 66

above.

         69.   Following the arrest, Krupin and McShan got together to write their reports in

such a way to justify Sigman's actions and the use of force by the canine, knowing that their

written versions were false and did not comport with what actually happened.

         70.   Their acts, omissions, were in consort/conspiracy and interfered with or attempted

to interfere with and violate Vernon's clearly established rights to be free of excessive and

unreasonable force, and the right to enjoy and defend life and liberty.

         71.   As a result of the foregoing, neither Krupin nor McShan are entitled to qualified

immunity for their actions or inactions.

V.                             STATE LAW CLAIMS

         72.   Vernon adopts by reference the allegations contained in paragraphs 5 through 71

above.

         73.   The above described actions were in derogation of Vernon's well established

rights and privileges protected by the Ark. Const. Art. 2 § 2. 2 § 6, 2 § 9, 2 §15 redressable under

the Arkansas Civil Rights Act of 1993 (ACRA), codified at AC.A.§ 16-123-101 et seq.

         74.   This action violated Vernon's rights, privileges, and immunities secured by the

Arkansas Constitution and laws thereunder.

         75.   Vernon had a right to be free of unnecessary and needless harmful and offensive

contact.



                                                 14
         Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 15 of 16



VI.                                           DAMAGES

       76.     As a natural and foreseeable result of said acts of Defendants, Vernon suffered

extreme pain and suffering, past, present and future, severe emotional distress, public

humiliation, and permanent scarring and disfigurement. For these acts, injuries and losses Vernon

seeks damages as set forth below.

        77.    For the acts, omissions, customs and policies complained of herein, Vernon seeks

the following relief:

               a.       Compensatory and punitive damages for violation of his constitutional

rights redressable under 42 U.S.C. § 1983;

               b.       Compensatory and punitive damages for violations of his rights protected

by the Arkansas Constitution redressable under the ACRA;

                c.      Damages for pain and suffering, past, present, and future;

                d.      Damages for emotional distress;

                e.      Damages for humiliation and public embarrassment;

                f.      Damages for permanent scarring and disfigurement;

                g.      Reasonable Attorney's fees and costs;

                h.      All other damages to which he is entitled under § 1983 and the ACRA,

federal, and state laws.

        78.     Vernon reserves the right to amend and plead further as subsequently discovered

evidence warrants.

        79.     PLAINTIFF DEMANDS A JURY TRIAL



                                                 15
         Case 3:19-cv-00127-LPR Document 1 Filed 04/25/19 Page 16 of 16



       WHEREFORE, Deon Vernon requests judgments against the Defendants, jointly and

severally, for violation of his rights protected by the United States Constitution redressable under

42 U.S.C. § 1983; and, Ark. Const. Art. 2 § 2. 2 § 6, 2 § 9, 2 §15 redressable under the Arkansas

Civil Rights Act of 1993 (ACRA), codified at A.C.A. § 16-123-101 et seq .. Furthermore, Deon

Vernon seeks judgment for compensatory damages for the violations of said rights as well as the

pain and suffering and mental anguish, and permanent scarring and disfigurement; for punitive

damages; for reasonable attorney's fees and costs; and for all other just and proper relief in the

premises.




                                              Email: mwthompsonlaw(a;sbcglobal.net
                                              ABN: 80145




                                                 16
